Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s response filed on 11/07/2022 is duly acknowledged.
Claims 1-18, as amended on 11/07/2022, are currently pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 11-17; directed to “A method for promoting or enhancing germination, growth, viability, yield, metabolite production, or any combinations thereof of one or more microorganisms..”)  in the reply filed on 11/07/2022 (see remarks, page 7) is acknowledged.  
Claims 1-10 and 18 (non-elected groups I and III) have been withdrawn from further considerations.
Claims 11-17 (elected invention of group II; directed to “A method for promoting or enhancing germination, growth, viability, yield, metabolite production, or any combinations thereof of one or more microorganisms…” ) are being examined on their merits in this office action hereinafter.
Priority
	This application is a CIP of 15/820,637 (filed on 11/22/2017; now a US patent 10,696,942), which is a DIV of parent 371 application 14/355,890 (filed on 05/02/2014; now abandoned), and claiming ultimate priority from US provisional application 61/554,813 filed on 11/02/2011.
Claim Objections
1.	Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitations “adding a plant extract obtained from one or species belonging to the family Musaceae…”, (taken as typographical error) which should be corrected to recite “adding a plant extract obtained from one or more species belonging to the family Musaceae…”,.  Appropriate correction is required.
2.	Claim 13 is objected to because of the following informalities: Claim 13 recites the limitations “wherein the TFF is a flat sheet or hollow fiber membrane…”, which should be amended to recite “wherein the TFF is performed using a flat sheet or hollow fiber membrane…”, for instance. Appropriate correction is required.
Claim Rejections - 35 USC § 112
A.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 11-17 (as presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the following:
“11. (Original) A method for promoting or enhancing germination, growth, viability, yield, metabolite production, or any combinations thereof of one or more microorganisms comprising the step of: 
providing a fermentation or growth medium for a cultivation or growth of the one or more microorganisms; 
adding an inoculum or spores of the one or more microorganisms in need of a promotion or enhancement of germination, growth, viability, yield, metabolite production, or any combinations thereof, wherein the inoculum comprises the one or more microorganisms in a lag phase or an exponential phase of a microbial growth cycle; and 
adding a plant extract obtained from one or (more) species belonging to the family Musaceae to the growth medium or the inoculum that was isolated by Tangential Flow Filtration (TFF) to form a TFF plant extract, wherein the TFF plant extract has higher growth promoting activity when compared to a media that was not subjected to TFF.” (corrected for “one or more species…” in last step).

	Claim 11 as presented recites limitations “wherein the TFF plant extract has higher growth promoting activity when compared to a media that was not subjected to TFF”, which is confusing. First, it is unclear if the “media” refers to the “plant extract” that was isolated by TFF, or the “fermentation or growth medium” that has been supplemented with said “plant extract” isolated by TFF, i.e. “TFF plant extract”.  It is not clear if the entire growth medium added with “plant extract” is being “subjected to TFF”, or such TFF treatment is only performed on the plant extract in order to obtain the “TFF plant extract”, which is added to the growth medium as an additional supplement in order to promote growth of microorganisms during fermentation or culture.  The metes and bounds of the claimed process does not appear to be properly defined. None of the dependent claims 12-17 clarify this point, and therefore, they are also rejected under 112-b as being indefinite.  
Also, from the recitation of the method steps as currently presented, it is unclear as to where the “fermentation or growth medium” is being provided, or as to where the addition of the “inoculum or spores of the one or more microorganisms” is being made. While the “plant extract” is being added “to the growth medium or the inoculum”, it is unclear as to where and how the preceding method steps are being performed, and in what order. The relationship of the method steps as presented are not clearly defined, nor further clarified in dependent claims 12-17 per se. Although, the claims are being interpreted as a microbial fermentation or culture process, the specific method steps should be clearly delineated in order to avoid ambiguities. Appropriate correction/explanation is required. 
 2.	Claim 14 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 directly depends from claim 11, which does not appear to provide reasonable basis for the limitation of “a composition” per se. Appropriate correction is required.
 3.	Claim 15 recites the limitation "the flowering plant" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 directly depends from claim 11, which does not appear to provide reasonable basis for the limitation of “a flowering plant” per se.  Appropriate correction is required.
4.	Claim 16 recites the limitation "the yeast" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 directly depends from claim 11, which does not appear to provide reasonable basis for the limitation of a “yeast” per se.  Appropriate correction is required.
 5.	Claim 17 recites the limitation "the bacteria" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 directly depends from claim 11, which does not appear to provide reasonable basis for the limitation of a “bacteria” per se.  Appropriate correction is required.
B.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 directly depends from claim 11, and recites the following:
“15. (Original) The method of claim 11, wherein the flowering plant is selected from a plant belonging to a family selected from the group consisting of Poaceae, Fabaceae, Musaceae, Solanaceae, Cucurbitaceae, Brassicaceae, Apiaceae, Rutaceae, Rosaceae, and any combinations thereof.”
The recitation includes the family “Musaceae”, which is already included in instant claim 11 (in the last step), and therefore, claim 15 as presented fails to further limit the claim 11 from which it directly depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 11-17 (as presented) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FREESTONE et al (WO 2007/052081 A1; cited as FOR document in applicant’s IDS dated 06/12/2020) taken with LESCOCHE (US 8,240,482 B2; cited as USPAT in applicant’s IDS dated 06/12/2020).
Freestone (2007) teaches a method of promoting growth of gram positive (such as lactic acid bacteria) as well as other gram negative, and probiotic bacteria by providing the bacteria with a composition comprising an extract obtained from Musa species as a growth medium supplement (said extract preferably from banana; see Abstract, Summary of the invention, page 4, lines 15-20; section “Agar plate assay” starting on page 14; and claims 1-4, 6, 9-12, 28, 36, 46, for instance); wherein Freestone discloses the preparation of a composition of peeled banana (from Musa spp. e.g., Musaceae, instant claim 11, in particular) pulp which is blended with distilled water to a smooth paste which is a smooth mixture, the liquidized pulp is then centrifuged and the viscous liquid (e.g., supernatant) is then decanted or separated from the sediment, and wherein the juice can be sterilized by consecutive steps of pasteurization and filtration. The supernatant is first sterilized by pasteurization and then passed through a filter which is a 0.2 or 0.45 micrometer membrane filter (see section “Banana pulp” on page 9). As the filters keep some particles from passing through based on size, this is reasonably obtaining a fraction based on molecular weight (see disclosure on page 9, lines 1-31).  The steps of instant claim 12 are optional. However, Freestone teaches that the extract can undergo further processing such as drying or lyophilizing (see Freestone, page 6, lines 5- 14, for instance).  The extract is intended as a medium supplement for the growth enhancement of gram positive probiotic bacteria such as Lactobacillus, and can also be added to yoghurt (see page 4, lines 22-26).  The composition in the form of the extract is added to a bacterial growth medium such as deMann Rogan Sharpe medium or Luria broth (instant claim 14) at a concentration of between 0.01 to 10%, or 0.1 to 5% or 1 to 2 % which are species that anticipate the ranges recited in th claim (see page 5, lines 4-13).  Although, the initial composition of the extract obtained by Freestone is a liquid which can optionally be dried/lyophilized supra, the choice of adding the extract as a liquid or solid to a medium that is a liquid would have been easily envisaged by an artisan of ordinary skill in the art and therefore, when the extract is liquid, it can be directly added to a liquid growth medium by volume, if so desired (see instant claim 11).  Freestone teaches that the BF (banana factor, e.g., the banana extract) contains phenolates which have been shown to be able to modulate the growth of lactic acid bacteria (see page 12, lines 10, for instance), and that the banana extract can be co-consumed with a probiotic LAB species (page 10, lines 20-25). Furthermore, it can also be used to enhance/promote the growth of probiotic species such as Bifidobacterium (see page 17, lines 1-5, for instance). Freestone also teaches that the extract can be obtained from various plants including apples, oranges (i.e. plants from Rutaceae family; see instant claim 15), plum, carrot, etc. (see Freestone, page 17, last paragraph, and claims 50-51, for instance),.
However, Freestone does not teach that the plant extract (i.e. the sterilized supernatant) used as a supplement in the growth medium is obtained by subjecting the plant extract to tangential flow filtration (TFF; instant claim 11, in particular) where the TFF is by a flat or tubular membrane (instant claim 13).
Lescoche (2012) teaches that it is particularly advantageous to filter liquids such as milk, wine and fruit juices by tangential filtration which causes liquid to be circulates parallel to a membrane. This causes the accumulation of particles on the membrane thus clearing the liquid of the particles. The filtration is nano-, ultra- or micro-filtrations (see col. 1, lines 1-25, for instance). The membranes are of a tubular or planar (e.g., flat membrane) shape (see col. 1, lines 57- 60; instant claim 13).
It would have been obvious to one of ordinary skill in the art before the invention was made to utilize the composition comprising the plant extract which is further processed by sterilizing the extract supernatant using TFF process.  The ordinary artisan would have been motivated to do so because Freestone teaches the importance of removing debris (e.g., particulate material) (see Freestone, page 6, line 10; page 11, lines 1-2) and TFF is known to be very effective for this purpose with fruit juices.  Freestone teaches that centrifugation clears debris and another method to repeat this successful step would be beneficial to the preparation of the extract.  Since, Freestone already discloses the promotion of growth of several types of microorganisms including probiotic bacterial species of Lactobacillus and Bifidibacterium, and other gram positive and negative bacteria (see teachings above), an artisan of ordinary skill in the art would have known and/or fully contemplated the beneficial effects of such plant extract obtained via TFF in order to add (at any given stage of the growth cycle during culture/fermentation) it as a supplement to a growth/culture medium to enhance and/or promote proliferation of a variety of microorganisms, including bacteria, yeast, fungi, etc., unless evidence/data provided on record to the contrary.  Although, Freestone taken with the disclosure of Lescoche is silent regarding the growth promotion of the microorganisms such as yeast, or grown in a medium containing the extract compared to one that was not subjected to TFF (see limitations of instant claim 11), since the steps of the claimed process for obtaining the plant extract from Musaceae family by TFF has been disclosed and/or suggested in the prior art, it would have reasonably indicated to an artisan of ordinary skill in the art, that the claimed growth promoting characteristics should be necessarily present in the prior art invention. Thus, in this case, the burden is reasonably shifted to the Applicant to distinguish the instant invention over the combined teachings and/or suggestions of the cited prior art references of record.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
No claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657

/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657